Citation Nr: 0320833	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder, as 
secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.

In April 2001, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A copy of that hearing 
transcript is in the claims file.  In October 2001, this 
issue was remanded by the Board for additional development.  
The requested development was completed, and the case is 
ready for appellate review.  


FINDING OF FACT

The medical evidence of record does not establish that the 
veteran's service-connected left ankle disability caused his 
current low back disorder.
 

CONCLUSION OF LAW

A low back disorder is not proximately due to a service-
connected left ankle disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§  3.303, 
3.310(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter arises out of the veteran's claim that his 
service-connected left ankle disability has adversely 
affected his lower back.  He maintains that a doctor told him 
that there was a relationship between these two conditions.  
In an April 1998 statement, the veteran indicated that his 
weight was distributed unevenly, which caused strain to his 
right leg and to his back.  He also stated that his ankle 
would give out, which caused him to fall and hurt his back.  

The veteran previously claimed service connection for a back 
disorder in a claim received in January 1989.  That claim was 
denied by the RO in a March 1989 rating decision, on the 
basis that service medical records were negative for evidence 
of a back disorder.  The veteran did not appeal that 
decision, and it became final.  38 U.S.C.A. § 7105.  
Presently, the veteran is claiming service connection for a 
back disorder solely on the basis of principles of secondary 
service connection, which was not addressed in the March 1989 
rating decision, and as such, is considered a new claim.  The 
veteran is not currently claiming service connection on a 
direct basis.  As such, the Board will limit its analysis in 
this appeal to principles of secondary service connection.  

As a preliminary matter, the Board notes that during the 
pendency of this appeal there was a significant change in the 
law.  On November 9, 2000, Congress enacted the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provided 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found at 38 C.F.R. 
§§ 3.102, 3.159.  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement was met, particularly 
as evidenced by March 2002 letter in the claims file, which 
notified the veteran of the VCAA, including what type of 
evidence was needed from him, and what actions VA would take 
to assist him with the development of his claim.

The Board notes that the March 2002 VCAA letter essentially 
complied with the recent holding of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case held that 
38 C.F.R. § 19.9(a)(2)(ii) (2002) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the VCAA 
notification letter was sent to the veteran by the RO and not 
the Board.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the March 2002 letter asked 
the veteran to send additional evidence or information to the 
RO by the end of a 30-day time period from the date of the 
letter, the letter also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, adjudication of 
his claim can proceed.

Although the March 2002 letter described the requirements for 
establishing direct service connection, as opposed to 
secondary service connection, the Board finds no prejudice to 
the veteran in proceeding with this appeal for the following 
reasons.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the letter clearly informed the veteran that 
the type of evidence needed from him was any evidence of 
recent treatment for his low back disorder.  The letter also 
informed the veteran that he could help with his claim by 
filling out a medical history form, listing all VA and non-VA 
treatment received.  Moreover, the RO informed him of the 
evidence they had received so far, and the evidence they were 
still trying to obtain.  This type of information is 
pertinent for claims for both direct service connection and 
secondary service connection.

In addition to the foregoing, the Board notes that this 
appeal was previously before the Board, along with two other 
issues.  In a combination decision/remand issued in October 
2001, the Board remanded the claim currently on appeal, and 
denied a claim for secondary service connection of the right 
leg/ankle.  The decision included a thorough discussion of 
the laws and regulations pertaining to claims for secondary 
service connection, which was provided to the veteran.  
Therefore, the veteran was clearly put on notice as to the 
type of evidence needed to substantiate a claim for secondary 
service connection.  Moreover, in the most recent 
supplemental statement of the case, issued in October 2002, 
the RO provided the veteran with a copy of the VCAA 
regulation, along with the regulation for secondary service 
connection, and included an explanation as to why his claim 
did not meet the criteria for secondary service connection.  
In light of the foregoing, the Board is satisfied that the 
veteran was put on notice of the type of information needed 
to substantiate his claim for secondary service connection, 
including what type of evidence he should submit, and what 
evidence the RO would assist him in obtaining.  See 
38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, and VA 
clinical records.  The veteran reported treatment by a 
private doctor with the Chatsworth Canoga Medical Group, but 
in a September 1997 statement from that facility, it was 
noted that his medical records had been destroyed in an 
earthquake in 1994.  In March 2002, the RO requested recent 
treatment records from the VA medical center in Sepulveda, 
specifically requesting all treatment records for a back 
condition that was possibly secondary to a left ankle 
disability.  The VA medical center responded with records 
dated from June 1999, to February 2002, although those 
records are silent for any reference to a back disorder.

In October 2001, pursuant to VCAA requirements, the Board 
remanded this appeal to the RO for a medical examination and 
opinion.  That examination was conducted in April 2002, and a 
copy of the report is in the claims file.  The Board has 
reviewed the examination report, and finds it thorough and 
complete for purposes of proceeding with this appeal.  In 
November 2000, the veteran testified before a hearing officer 
at the RO, and in April 2001, he testified at a hearing held 
before the undersigned Veterans Law Judge.  Both of those 
hearing transcripts are in the claims file.  Moreover, as is 
clearly documented in the record, attempts have been made to 
secure all relevant records identified by the veteran, and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with this appeal.  In short, 
the Board concludes that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  See 
38 U.S.C.A. § 5103A.  

Service connection is granted for disability from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service, during a period of war.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).  Moreover, 
"when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995). 

Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection is presently in effect for a left ankle 
disability, characterized as a sprain, severe, lateral 
ligament, left ankle with ankle instability.  A 20 percent 
disability rating has been in effect for the left ankle since 
June 1968.  As noted earlier, the veteran claims that this 
left ankle disability caused his back disorder.

A review of the medical evidence of record reveals that in a 
November 1968 VA examination, the veteran complained that he 
had pain in his left ankle, which radiated up his leg and to 
the back.  There were no clinical findings of a back disorder 
at that time.  

In November 1997, the veteran underwent a VA examination for 
joints.  The veteran reported no specific injury in the back, 
although he noted discomfort in the back.  Examination of the 
back revealed good range of motion, with satisfactory 
strength and sensation, and reflexes that were symmetrically 
intact, except for some decreased sensation to light touch on 
the thigh.  According to the examiner, an x-ray of the 
lumbosacral spine showed very slight narrowing of L5-S1 and 
slight facette joint changes.  There was no diagnosis of a 
back disorder in the examination report, although the 
November 1997 VA x-ray report contains an impression of 
degenerative disc disease of the lumbar spine.

In June 1999, the veteran was seen with ankle pain following 
a fall that occurred when his left ankle buckled, which 
caused him to fall forward.  It was noted that this occurred 
during soccer.  

In a November 2000 hearing held at the RO, the veteran 
testified that in the early 1980s, he fell and broke his 
right ankle, and injured his low back.  At the April 2001 
hearing, the veteran testified that a private doctor told him 
that his low back disorder was related to his left ankle 
disorder, but he noted that those records were destroyed in 
an earthquake in 1994.  

VA clinical records dated from June 1999 to February 2002 are 
negative for any reference to a back disorder.  

In April 2002, the veteran underwent an examination, pursuant 
to instructions by the Board's October 2001 remand.  The 
veteran's complaints at the time included pain in both 
ankles, and low back pain radiating up to the neck and 
shoulders.  The veteran reported that his back pain was 
aggravated by some activities of daily living, including 
vacuuming, shopping, gardening, etc.  Upon physical 
examination, the veteran's spine manifested limitation of 
motion, although there were no objective signs of pain to 
palpation of the lumbar area of the back, and there was no 
muscle spasm.  The examiner indicated that he carefully 
reviewed medical records that were submitted to him, and he 
included a summary of that review.  He diagnosed the veteran 
with recurrent sprain, left ankle, and lumbar degenerative 
disk disease.  The examiner offered the following opinion:  

... it is my considered opinion that the 
left ankle service-connected injury did 
not cause the degenerative disk disease 
noted in this individual's lumbar spine.  
The onset of that condition and its 
symptoms is related to the patient's age.  

I do not find any significant finding 
that indicates any aggravation of the 
lumbar problem as a result of the left 
ankle difficulty.  The workup in regard 
to the left ankle reveals some limited 
motions but does not reveal any definite 
indication of degenerative change in the 
left ankle, and the amount of limited 
motion is not sufficient, in my opinion, 
to cause any undue effect on this 
individual's lower back problem.  

Therefore, I find that it is not likely 
that any current back condition is a 
result of the veteran's service-connected 
left ankle condition, nor is there any 
aggravation of the back condition by the 
service-connected left ankle condition.  

The Board has carefully reviewed all the evidence of record, 
but concludes that the preponderance of the evidence is 
against a claim for service connection for a back disorder, 
as secondary to a service-connected left ankle disability.  
Aside from the veteran's own contentions, the record is 
silent for any medical evidence establishing that the 
veteran's back disorder was caused by his left ankle 
disorder.  Rather, the one medical opinion of record that 
comments on a relationship between the two disorders, is a 
negative opinion.  That opinion is set forth in detail above.  
The Board is satisfied that that opinion was rendered based 
on a review of the relevant medical evidence and an 
examination of the veteran.  Although the veteran's 
representative requests (in a May 2003 brief) an independent 
medical examination in this case, the Board does not find 
that this case involves an issue of a degree of medical 
complexity or controversy, so as to warrant such an 
examination.  See 38 C.F.R. § 20.901(d).

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In the present case, the Board finds 
that the April 2002 medical opinion is thorough and reliable, 
as it was based on a review of the medical records, and 
examination of the veteran.  Significantly, the doctor 
provided an answer to the questions presented to him, and 
backed up his opinion with supporting findings.  In summary, 
the doctor concluded that the veteran's left ankle disability 
did not cause his current back disorder.  Moreover, the 
doctor attributed the veteran's current back disorder to his 
age.

The Board acknowledges the veteran's statements and testimony 
of record in which he maintains that his service-connected 
left ankle disorder contributed to his current back disorder.  
However, as the veteran is a lay person without any apparent 
medical expertise or training, his opinion as to whether any 
current disorder is causally related to his service-connected 
left ankle disability is not competent medical evidence, 
which is required to establish service connection.  See 
Espiritu, 2 Vet. App. at 494-95 (laypersons may be competent 
to provide an "eye-witness account of a veteran's visible 
symptoms," but they are not capable of offering evidence 
that requires medical knowledge).  Rather, medical evidence 
is needed that establishes that the veteran's current back 
disorder is proximately due to or the result of his service-
connected left ankle disorder, or was aggravated by his ankle 
disorder.  See 38 C.F.R. § 3.310(a); Allen, supra.

In conclusion, for the reasons discussed, the Board finds 
that the preponderance of the evidence is against a claim for 
service connection for a low back disorder, as secondary to a 
service-connected left ankle disorder.  Accordingly, the 
appeal must be denied.  The Board has considered the 
"benefit of the doubt" rule, but because the evidence is 
not in relative equipoise, that doctrine is not applicable in 
this case.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (38 U.S.C.A. § 5107(b) requires that the Board 
consider all the evidence and material of record; the 
benefit-of-the-doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Service connection for a low back disorder, as secondary to a 
service-connected left ankle disorder, is denied.  



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

